DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “device data receiver configured to receive”, “policy selector configured to select”, and “policy data communicator configured to communicate” in claim 11; “compliance data receiver configured to receive” in claim 12; “compliance data receiver configured to receive” in claim 13; “policy data receiver configured to receive”, “access allowability determiner configured to determine” in claim 18; “compliance data communicator configured to communicate” in claim 19; and “compliance data communicator configured to communicate” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whelan et al, US 2004/0198220.

As per claim 1, it is taught of a computer implemented method of distributed wireless communications access security, the method comprising steps a computer processor of a server computer is programmed to perform, the steps comprising:
receiving data characterizing a device (mobile unit)(see paragraph 0031);
selecting a policy from a database of policies using the received data characterizing the device (management policies are determined for new access points, an association policy ensures that mobile units only associate with access points previously set in a mandatory association listing), for the device, the policy defining a criterion for determining which wireless access points are allowable (see paragraphs 0026-0027 & 0035); and
communicating data defining the selected policy to the device (the security server verifies that the access points are authorized, and exists in a predetermined association policy), for the device to use for determining whether access to an active wireless access point is allowable (see paragraphs 0031 & 0035).

As per claim 3, it is taught of further comprising receiving data on a deviation of the device from the policy selected for the device (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list) from the device (see paragraph 0032).
As per claim 4, it is disclosed of further comprising receiving data on compliance of the device with the policy selected for the device from the device, and prompting an update of the policy deviated (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list, see paragraph 0032) from based on the compliance (see paragraph 0035).
As per claim 5, it is taught of further comprising receiving data on a deviation of the device (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list, see paragraph 0032) from the policy selected for the device from the device, and prompting an update of the policy deviated from based on the deviation (see paragraph 0035).
As per claim 6, it is disclosed of further comprising receiving data on a deviation of the device from the policy (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list, see paragraph 0032) selected for the device 
As per claim 7, it is taught of further comprising preliminary steps of defining the policies and storing the defined policies in the database (see paragraph 0034).
As per claim 8, it is disclosed of further comprising preliminary steps of defining the policies, resolving conflicts (synchronizing association lists to accommodate roaming) among the defined policies, and storing the conflict-resolved policies in the database (see paragraphs 0099, 0100, & 0102).
As per claim 9, it is taught wherein the selected policy pertains to a protocol used by a wireless access point (see paragraph 0010).
As per claim 10, it is disclosed wherein the selected policy is defined so as to be applied according to a stage of communication (roaming mobile unit invokes the correct association list) with a wireless access point (see paragraph 0049).
As per claim 11, it is taught of an apparatus for distributed wireless communications access security, the apparatus comprising:
a computer processor of a server computer (see paragraph 0035);
a device data receiver, implemented on the computer processor, configured to receive data characterizing a device (mobile unit)(see paragraph 0031);
a policy selector, in communication with the device data receiver, configured to select a policy from a database of policies using the received data characterizing the device (management policies are determined for new access points, an association policy ensures that mobile units only associate with access points previously set in a mandatory association listing), for the device, the policy defining a criterion for determining which access points are allowable (see paragraphs 0026-0027 & 0035); and
a policy data communicator, in communication with the policy selector, configured to communicate data defining the selected policy to the device (the security server verifies that the access 
As per claim 12, it is disclosed of further comprising a compliance data receiver, configured to receive data on compliance of the device with the policy selected for the device (the security server verifies that the access points are authorized, and is added to an association policy) from the device (see paragraphs 0030-0031).
As per claim 13, it is taught of further comprising a compliance data receiver, configured to receive data on a deviation of the device from the policy selected for the device (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list) from the device (see paragraph 0032).
As per claim 14, it is disclosed of a non-transitory computer readable medium storing computer processor executable instructions for performing steps of distributed wireless communications access security, the steps comprising:
receiving data characterizing a device (mobile unit)(see paragraph 0031);
selecting a policy from a database of policies using the received data characterizing the device (management policies are determined for new access points, an association policy ensures that mobile units only associate with access points previously set in a mandatory association listing), for the device, the policy defining a criterion for determining which access points are allowable (see paragraphs 0026-0027 & 0035); and
communicating data defining the selected policy to the device (the security server verifies that the access points are authorized, and exists in a predetermined association policy), for the device to use 
As per claim 15, it is taught of a computer implemented method of distributed wireless communications access security, the method comprising steps a computer processor of a device is programmed to perform, the steps comprising:
receiving data defining a policy selected by a server computer for the device from a database of policies using data characterizing the device (management policies are determined for new access points, an association policy ensures that mobile units only associate with access points previously set in a mandatory association listing), the policy defining a criterion for determining which wireless access points are allowable (see paragraphs 0026-0027 & 0035); and
determining whether access to an active wireless access point is allowable (the security server verifies that the access points are authorized, and exists in a predetermined association policy), using the received data defining the policy selected for the device (see paragraphs 0031 & 0035).
As per claim 16, it is disclosed further comprising a step of communicating data on compliance of the device with the policy selected for the device (the security server verifies that the access points are authorized, and is added to an association policy) to the server computer (see paragraphs 0030-0031).
As per claim 17, it is taught of further comprising a step of communicating data on a deviation of the device from the policy selected for the device (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list) to the server computer (see paragraph 0032).
As per claim 18, it is disclosed of an apparatus for distributed wireless communications access security, the apparatus comprising:

a policy data receiver, implemented on the computer processor, configured to receive data defining a policy selected by a server computer for the device from a database of policies using data characterizing the device (management policies are determined for new access points, an association policy ensures that mobile units only associate with access points previously set in a mandatory association listing), the policy defining a criterion for determining which wireless access points are allowable (see paragraphs 0026-0027 & 0035); and
an access allowability determiner, in communication with said policy data receiver, configured to determine whether access to an active wireless access point is allowable (the security server verifies that the access points are authorized, and exists in a predetermined association policy), using the received data defining the policy selected for the device (see paragraphs 0031 & 0035).
As per claim 19, it is taught of further comprising a compliance data communicator, configured to communicate data on compliance of the device with the policy selected for the device (the security server verifies that the access points are authorized, and is added to an association policy) to the server computer (see paragraphs 0030-0031).
As per claim 20, it is disclosed of further comprising a compliance data communicator, configured to communicate data on a deviation of the device from the policy selected for the device (a user mobile unit roams/connects to a new subnetwork, it is checked to see if that access point exists within the preferred association list, then checks the excluded association list if the entry does not exist within the preferred association list) to the server computer (see paragraph 0032).
As per claim 21, it is taught of a non-transitory computer readable medium storing computer processor executable instructions for performing steps of distributed wireless communications access security on a device, the steps comprising:

determining whether access to an active wireless access point is allowable (the security server verifies that the access points are authorized, and exists in a predetermined association policy), using the received data defining the policy selected for the device (see paragraphs 0031 & 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gallagher, US 2018/0338274 is relied upon for disclosing of changing/updating rules for mobile access point devices, see paragraph 0047
Horn et al, US 2009/0137228 is relied upon for disclosing of restricting association between a mobile device and access points, see paragraph 0045.
Wohlert et al, US 2011/0093913 is relied upon for disclosing having access attributes for a mobile device that are configured in a set of access control lists linked to a set of access points, see paragraph 0107.
Toner, US 2016/0226705 is relied upon for disclosing of connection policies on a wireless device being updated to allow access to access points, see paragraph 0011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431